Name: Commission Regulation (EEC) No 3666/86 of 1 December 1986 replacing Annex I to Council Regulation (EEC) No 1785/81 on the common organization of the markets in the sugar sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 339/10 Official Journal of the European Communities 2. 12. 86 COMMISSION REGULATION (EEC) No 3666/86 of 1 December 1986 replacing Annex I to Council Regulation (EEC) No 1785/81 on the common organization of the markets in the sugar sector to facilitate the use thereof, and in order to put the processors in question on a better footing to compete with those who secure their sugar supplies on the world market, those new chemical products should be made eligible for export refunds in respect of the sugar used in manufacturing them ; whereas they should therefore be included in Annex I to Regulation (EEC) No 1785/81 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 934/86 (2), and in particular Article 19 (7) thereof, Whereas Article 19 ( 1 ) of Regulation (EEC) No 1785/81 provides in particular that, to the extent necessary to enable sugar to be exported in the form of goods listed in Annex I thereto, the difference between the quotations on the world market for sugar and prices for the latter within the Community may be covered by an export refund ; whereas the abovementioned Annex I lists chemical products as well as processed foodstuffs ; Whereas Council Regulation (EEC) No 1010/86 of 25 March 1986 laying down general rules for the production refund on certain sugar products used in the chemical industry (3), extends to new chemical products the possibi ­ lity of granting production refunds for sugar used in the manufacture thereof ; Whereas the use of sugar in the manufacture of chemical products represents a significant outlet ; whereas, in order HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1785/81 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1986. For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 177, 1 . 1 . 1981 , p. 4. 0 OJ No L 87, 2. 4. 1986, p. 1 . 0 OJ No L 94, 9 . 4. 1986, p. 9 . 2. 12. 86 Official Journal of the European Communities No L 339/ 11 ANNEX 'ANNEX I CCT heading No Description 13.03 Vegetable saps and extracts ; pectic substances, and pectates, agar-agar and other mucilages and thickeners, derived from vegetable products : C. Agar-agar and other mucilages and thickeners, derived from vegetable products : ex III. Other :  Carrageenan 15.11 Glycerol and glycerol lyes : B. Other, including synthetic glycerol 17.04 Sugar confectionery, not containing cocoa : B. Chewing gum C. White chocolate D. Other 18.06 Chocolate and other food preparations containing cocoa 19.02 Malt extract ; preparations of flour, meal, starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa : B. Other 19.05 Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice, corn flakes and similar products) 19.08 Pastry, biscuits, cakes and other fine bakers' wares, whether or not containing cocoa in any proportion ex 21.02 21.04 Extracts, essences or concentrates, of coffee, tea or mate and preparations with a basis of those extracts, essences or concentrates Sauces ; mixed condiments and mixed seasonings 21.06 Natural yeasts (active or inactive) ; prepared baking powders : A. Active natural yeasts : II . Bakers' yeast : a) Dried b) Other B. Inactive natural yeasts : I. In tablet, cube or similar form, or in immediate packings of a net capacity of 1 kg or less II. Other ex 21.07 Food preparations not elsewhere specified or included with the exception of flavoured or coloured sugar syrups, falling within subheading 21.07 F 22.02 Lemonade, flavoured spa waters and flavoured aerated waters, and other non-alcoholic beverages, not including fruit and vegetable juices falling within heading No 20.07 22.06 Vermouth, and other wines of fresh grapes flavoured with aromatic extracts 22.09 Spirits (other than those of heading No 22.08) ; liqueurs and other spirituous beverages ; compound alcoholic preparations (known as 'concentrated extracts') for the manufacture of beverages : C. Spitiruous beverages : V. Other No L 339/12 2. 12. 86Official Journal of the European Communities CCT heading No Description Chapter 29 Organic chemicals Chapter 30 Pharmaceutical products 34.02 Organic surface-active agents ; . surface-active preparations and washing preparations, whether or not containing soap Chapter 35 (excluding headings 35.01 and 35.05) Albuminoidal substances ; glues ; enzymes Chapter 38 (excluding subheading 38.12 A) Miscellaneous chemical products Chapter 39 Artificial resins and plastic materials, cellulose esters and ethers, and articles thereof